Citation Nr: 9905983	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  98-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(RO) in Wichita, Kansas.  The veteran served on active duty 
from March 1996 to March 1998.


REMAND

The veteran contends that service connection is warranted for 
low back disability on the basis of service aggravation.  

Service medical records show that a Physical Evaluation Board 
determined that the veteran's pre-existing back disability 
was not aggravated by service.  The report of a July 1998 VA 
examination shows that the examiner believed that the 
veteran's back disability was aggravated by service; however, 
this examination was performed by a physician's assistant who 
also stated that he was unable to determine if the 
aggravation was permanent.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to her claim, to include health care 
providers who may possess records 
pertaining to the pre-service status 
of her back disability.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

3.  Then, the RO should arrange for 
a VA orthopedic examination of the 
veteran by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any currently present low back 
disability.  All indicated studies 
should be performed, and the claims 
folder must be made available to the 
examiner for review.  Based upon the 
examination results and the review 
of the claims folder, the examiner 
should provide an opinion as to 
whether it is at least as likely as 
not that the veteran's pre-existing 
back disability chronically 
increased in severity during 
service, and, if so, an opinion as 
to whether the chronic increase in 
severity was clearly and 
unmistakably due to natural 
progress.  The rationale for all 
opinions expressed should be 
explained.  

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development, and 
readjudicate the issue on appeal.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and her 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


